

Exhibit 10.4
TUPPERWARE BRANDS CORPORATION
2019 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT






Participant:     «Full Participant Name»


Number of Restricted Stock Units:   «Number»


Date of Grant:     «Grant Date»


Vesting Schedule:


        Vesting Dates    Percentage of Grant
        
        1st Anniversary of the Grant Date:  33.33% (rounded down to the nearest
whole Share)
        2nd Anniversary of the Grant Date: 33.33% (rounded to the nearest whole
Share)
        3rd Anniversary of the Grant Date:  33.33% (all remaining Shares)


1. Restricted Stock Unit Award. Tupperware Brands Corporation, a Delaware
corporation (“Tupperware”), pursuant to the Tupperware Brands Corporation 2019
Incentive Plan (the “Plan”), a copy of which is available online at
www.ubs.com/onesource/tup or by requesting a copy from the Corporate Secretary’s
Office, hereby grants to the Participant as of the Date of Grant a Restricted
Stock Unit Award (“Restricted Stock Unit(s)” or “Award(s)”) to receive from
Tupperware a certain number of shares of Common Stock of Tupperware, $0.01 par
value (“Share(s)”) (or in cash as described in Section 4 below, if permitted
under applicable laws and accounting standards) provided certain vesting
conditions are met, as specifically indicated on this Restricted Stock Unit
Agreement. The Award vests in accordance with the terms and conditions of the
Plan and this Restricted Stock Unit Agreement, including any additional terms
and conditions for the Participant’s country set forth in any appendix hereto as
provided in Section 21 below (the “Appendix”; this Restricted Stock Unit
Agreement and the Appendix collectively referred to hereinafter as this
“Agreement”). The Participant shall execute this Agreement by accepting it
online at www.ubs.com/onesource/tup. If Tupperware determines that an
alternative form of agreement from the Participant is appropriate, or that this
Agreement is required in another format, in order to comply with any listing,
registration or other legal requirement, the Participant shall execute and
deliver such alternative Award agreement to Tupperware. The Participant’s
failure to accept this Agreement or other required Award agreement may prevent
the release of Shares or cash as described in Section 4 below. All
determinations and interpretations made by Tupperware in connection with any
question arising under this Agreement or the Plan are binding and conclusive
upon the Participant and his or her legal representative. If there is any
conflict between the provisions of this Agreement and the Plan, the Plan shall
control. Capitalized terms used and not defined in this Agreement have the
meanings given to them in the Plan.


2. Restriction Period. The restrictions under this Award shall lapse on the
Vesting Dates specified above or such earlier time as set forth in this
Agreement, subject to the Participant’s continued employment with Tupperware or
its Subsidiary through the applicable Vesting Date or such earlier time as set
forth in this Agreement.


3. Stockholder Rights. Prior to lapse of restrictions and the delivery of the
Shares related to the Restricted Stock Units, the Participant shall not have the
rights of a stockholder of Tupperware to vote the Shares related to the
Restricted Stock Units, except that the Participant shall be entitled to receive
dividend equivalent rights related to the Restricted Stock Units equal in amount
to the dividends declared on a Share. Dividend equivalent amounts shall accrue
and be paid or distributed at such time as the restrictions on the Restricted
Stock Units lapse in accordance with this Agreement and in proportion to the
amount of Restricted Stock Units as to which restrictions lapse.
February 2020
        Page 1 of 28
6724939-v5\GESDMS

--------------------------------------------------------------------------------





4. Delivery of Shares or Cash. Subject to the payment of Tax-Related Items (as
defined in Section 5 below) under this Agreement, Tupperware will deliver or
cause to be delivered either (a) Shares, or, if Tupperware so determines, in
book entry form, upon lapse of restrictions, and will deliver them to the
Participant or the Participant’s transferee (if permitted under the terms of the
Plan and this Agreement) free of restrictions, or (b) cash based upon the number
of Restricted Stock Units times the closing price on the New York Stock Exchange
(“NYSE”) of a Share on the date of the lapse of restrictions, or if such date
shall not be a business day for the NYSE, then upon the closing price on the
immediately-preceding business day of the NYSE. Any Shares (or cash payment in
lieu of such Shares) deliverable pursuant to this Agreement shall be delivered
within 60 days following the applicable Vesting Date, or as soon thereafter as
administratively practicable to the extent permitted by Code Section 409A (or
any successor provision of the Code), if applicable.


5. Taxes. The Participant acknowledges that, regardless of any action taken by
Tupperware or, if different, the Participant’s employer (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant or deemed by Tupperware or the Employer in its discretion to be an
appropriate charge to the Participant even if legally applicable to Tupperware
or the Employer (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount, if any, actually withheld by
Tupperware or the Employer. The Participant further acknowledges that Tupperware
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Award,
including, but not limited to, the grant, vesting or settlement of the
Restricted Stock Units, the subsequent sale of Shares acquired pursuant to such
settlement and the receipt of any dividends and/or any dividend equivalents; and
(ii) do not commit to and are under no obligation to structure the terms of the
Award or any aspect of the Restricted Stock Units to reduce or eliminate the
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, the Participant acknowledges that if the Participant is subject
to Tax-Related Items in more than one jurisdiction, Tupperware and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction. Prior to any
relevant taxable or tax withholding event, as applicable, the Participant agrees
to make adequate arrangements satisfactory to Tupperware and/or the Employer to
satisfy all Tax-Related Items. In this regard, the Participant authorizes
Tupperware and/or the Employer, or their respective agents, at their discretion,
to satisfy any applicable obligations with regard to all Tax-Related Items by
one or a combination of the following: (a) withholding from the Participant’s
wages or other cash compensation paid to the Participant by Tupperware and/or
the Employer; or (b) withholding from proceeds of the sale of Shares acquired
upon settlement of the Restricted Stock Units either through a voluntary sale or
through a mandatory sale arranged by Tupperware (on the Participant’s behalf
pursuant to this authorization without further consent); or (c) withholding in
Shares to be issued upon settlement of the Restricted Stock Units. However, if
the Participant is a Section 16 officer of Tupperware under the Exchange Act,
then Tupperware shall withhold in Shares upon the relevant taxable or tax
withholding event, as applicable, unless the use of such withholding method is
problematic under applicable tax, securities or other laws or has materially
adverse accounting consequences, in which case, the obligation for Tax-Related
Items shall be satisfied by method (b) above, provided, further, that if the use
of such withholding method is problematic under applicable tax, securities or
other laws or has materially adverse accounting consequences, the obligation for
Tax-Related Items shall be satisfied by method (a) above. Tupperware may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding rates or other applicable withholding rates in the
Participant’s country, including maximum rates applicable in the Participant’s
jurisdiction(s), in which case the Participant may receive a refund of any
over-withheld amount in cash and will have no entitlement to the Share
equivalent. If the Participant does not receive a refund of any over-withheld
amount from Tupperware or the Employer, the Participant may seek a refund from
the applicable tax authorities. If the obligation for Tax-Related Items is
satisfied by withholding in Shares, for tax purposes, the Participant is deemed
to have been issued the full number of Shares subject to the vested Restricted
Stock Units, notwithstanding that a number of the Shares are held back solely
for the purpose of paying the Tax-Related Items. Finally, the Participant agrees
to pay to Tupperware or the Employer any amount of Tax-Related Items that
Tupperware and/or the Employer may be required to withhold or account for as a
result of the Participant’s participation in the Plan that cannot be satisfied
by the means previously described. Tupperware may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares, or the cash payment, depending on
the form of
February 2020 Page 2 of 28
6724939-v5\GESDMS

--------------------------------------------------------------------------------



settlement under Section 4, if the Participant fails to comply with the
Participant’s obligations in connection with the Tax-Related Items.


6. Data Transfer and Privacy.


(a)Data Collection and Usage. Tupperware and the Employer collect, process and
use certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, email
address, date of birth, social insurance, passport or other identification
number, salary, nationality, job title, any Shares or directorships held in
Tupperware, details of all Awards or any other entitlement to Shares or
equivalent benefits awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor (“Data”), for the purposes of
implementing, administering and managing the Plan. The legal basis, where
required, for the processing of Data is the Participant’s consent, as further
described below.


(b)Stock Plan Administration Service Providers. Tupperware transfers Data to UBS
Financial Services Inc. and its affiliated companies (collectively, “UBS”), an
independent service provider based in the United States, which is assisting
Tupperware with the implementation, administration and management of the Plan.
UBS will open an account for the Participant to receive and trade Shares
acquired under the Plan. The Participant may be asked to agree on separate terms
and data processing practices with UBS, with such agreement being a condition to
the ability to participate in the Plan. In the future, Tupperware may select a
different service provider or additional service providers and share Data with
such other provider(s) serving in a similar manner.


(c)International Data Transfers. If the Participant resides, works or is
otherwise located outside of the United States, Data will be transferred from
the Participant’s country to the United States, where Tupperware and its service
providers are based. The Participant’s country or jurisdiction may have
different data privacy laws and protections than the United States. If the
Participant is located in the European Union (“EU”) and/or European Economic
Area (“EEA”), the Participant understands and acknowledges that the United
States is not subject to an unlimited adequacy finding by the European
Commission and might not provide a level of protection of personal data
equivalent to the level of protection in the Participant’s country. As a result,
in the absence of a self-certification of the data recipient in the United
States under the EU-U.S. Privacy Shield Framework or the implementation of
appropriate safeguards such as the Standard Contractual Clauses or binding
corporate rules adopted by the EU Commission, the processing of personal data
might not be subject to substantive data processing principles or supervision by
data protection authorities. In addition, data subjects might have no, or less,
enforceable rights regarding the processing of their personal data.


Neither Tupperware nor UBS is currently self-certified under the EU-U.S. Privacy
Shield Framework but Tupperware has implemented binding corporate rules with its
subsidiaries in the EU/EEA. If the Participant is based in the EU/EEA, Data will
be transferred from the EU/EEA to Tupperware based on the binding corporate
rules. The Participant may view a copy of such appropriate safeguards. The
onward transfer of Data from Tupperware to UBS or, as the case may be, a
different service provider of Tupperware, is based solely on the Participant’s
consent, as further described below.


If the Participant is based outside of the EU/EEA, the legal basis, where
required, for the transfer of Data from the Participant’s country to Tupperware
and from Tupperware onward to UBS or, as the case may be, a different service
provider of Tupperware, is the Participant’s consent, as further described
below.


(d)Data Retention. Tupperware will hold and use Data only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan, or as required to comply with legal or regulatory obligations,
including under tax, securities, exchange control and labor laws.


February 2020 Page 3 of 28
6724939-v5\GESDMS

--------------------------------------------------------------------------------



(e)Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan is voluntary and the Participant is providing the consents herein on
a purely voluntary basis. The Participant may withdraw any such consent at any
time with future effect for any or no reason. If the Participant does not
consent, or if the Participant later seeks to revoke his or her consent, the
Participant’s salary from or employment and career with the Employer will not be
affected; the only consequence of refusing or withdrawing the Participant’s
consent is that Tupperware would not be able to grant Restricted Stock Units or
other equity awards to the Participant or administer or maintain such awards.
For more information on the consequences of refusal to consent or withdrawal of
consent, you should contact Tupperware’s Data Protection Officer.


(f)Data Subject Rights. The Participant may have a number of rights under data
privacy laws in his or her jurisdiction. Depending on where the Participant is
based, such rights may include the right to (i) request access to, or copies of,
Data Tupperware processes, (ii) rectification or amendment of incorrect or
incomplete Data, (iii) deletion of Data, (iv) request restrictions on processing
of Data, (v) portability of Data, (vi) lodge complaints with competent
authorities in the Participant’s jurisdiction, and/or (vii) receive a list with
the names and addresses of any potential recipients of Data. To receive
clarification regarding these rights or to exercise these rights, the
Participant can contact his or her local Data Protection Officer or, if the
Participant is in the EU/EEA, view Tupperware’s binding corporate rules.
Declaration of Consent. By accepting the Restricted Stock Units and indicating
consent via Tupperware’s online acceptance procedure, the Participant explicitly
declares his or her consent to the data processing operations described in this
Section 6, including, without limitation, to the collection, processing and use
of Data by Tupperware and, if applicable, to the transfer of Data to the
recipients mentioned above, including the onward transfer of Data by Tupperware
to the UBS, or, as the case may be, a different service provider of Tupperware.

7. Recovery (Recoupment) of Award. In the event it is determined that
Tupperware’s previously reported financial results have been misstated due to
the error, omission, fraud or other misconduct of the Participant, including a
misstatement that leads to a restatement of previously issued financial
statements, any previous delivery of Shares which has been made pursuant to any
incentive compensation award, including any discretionary award, including
Restricted Stock Units, shall be subject to recovery and/or cancellation by
Tupperware as the Compensation and Management Development Committee (the
“Committee”) of the Board of Directors of Tupperware, in its sole discretion,
shall in good faith determine. The Committee shall determine: (i) the amount to
be recovered and/or cancelled; (ii) whether to seek repayment from the
Participant or to reduce an amount otherwise payable to the Participant under
any compensation, plan, program or arrangement maintained by Tupperware,
including the use of set-off, subject to applicable law; (iii) the valuation of
any Shares determined to be recovered from the Participant in connection with
such an action; and (iv) whether to cancel outstanding Awards in connection with
such an action and the valuation thereof for such purpose. The foregoing shall
be subject to such changes as may be required from time to time by the NYSE
listing manual or the applicable rules of the United States Securities and
Exchange Commission.


For purposes of the foregoing, the Participant expressly and explicitly
authorizes Tupperware to issue instructions, on the Participant’s behalf, to any
brokerage firm and/or third party administrator engaged by Tupperware to hold
Shares and other amounts acquired pursuant to the Restricted Stock Units to
re-convey, transfer or otherwise return such Shares and/or other amounts to
Tupperware upon Tupperware’s enforcement of this Section 7 and Tupperware’s
Recoupment Policy (the “Policy”). If the provisions of this Section 7 and the
Policy conflict, the terms of the Policy shall prevail.


8. Impact of Certain Events. Upon the Participant’s death, Disability,
retirement or termination after a Change of Control (in accordance with Section
15.2 of the Plan), the Participant shall have such modified rights of vesting as
set forth below:


(a) Death: If the Participant’s employment terminates by reason of the
Participant’s death, the Award shall become immediately and fully vested and
shall be settled within 60 days following the Participant’s death, or as soon
thereafter as administratively practicable to the extent permitted by Code
Section 409A.


(b)  Disability: If the Participant’s employment terminates by reason of
Disability, as determined by the Committee in its sole discretion, the
Participant will continue to vest in the Award as if the Participant’s
employment had not terminated, subject to and conditioned upon continued
compliance with the
February 2020 Page 4 of 28
6724939-v5\GESDMS

--------------------------------------------------------------------------------



terms of Section 12 of this Agreement through each Vesting Date (without regard
to the “period of 12 months following employment” referenced in such Section
12).


(c) Retirement: If the Participant’s employment terminates by reason of
retirement, the following vesting terms will apply: pro-rata vesting based on
the number of full months worked during the full restriction period (see Section
2 above) up to the date of termination (taking into account that certain
tranches of the Award may have already vested). Such pro-rata vesting shall be
immediate upon retirement and shall be settled within 60 days following the
Participant’s retirement, or as soon thereafter as administratively practicable.


The Participant shall be deemed to have terminated employment by reason of
retirement if the Participant has attained age 55 and provided at least 10 years
of service, has given due notice (as determined by the Committee, which shall be
a minimum of six months’ notice in the case of a Participant holding the
position of Vice President or higher at the time of such notification), and has
entered into an agreement, the form and content of which shall be specified by
the Committee, not to compete with Tupperware and its affiliates and not to
solicit employees or sales force members of the Company for a period of one year
following such retirement.


Notwithstanding anything to the contrary herein, if Tupperware receives an
opinion of counsel that there has been a legal judgment and/or legal development
in the Participant’s country that likely would result in any favorable treatment
of the Award at retirement under the Plan or this Agreement being deemed
unlawful or discriminatory, such favorable treatment shall not apply and the
Award shall be treated as set forth in the remaining provisions of this
Agreement.


(d) Change of Control Termination: If a Change of Control occurs in which the
Award is substituted by the Successor and the Participant’s employment is
terminated within two years following a Change of Control (i) by the Successor
(or an affiliate thereof) without Cause or (ii) if the Participant is an
executive officer of Tupperware (who is subject to reporting under Section 16 of
the Exchange Act) and resigns for Good Reason, then the Award shall become
immediately vested and shall be settled within 60 days following the
Participant’s termination of employment, or as soon thereafter as
administratively practicable to the extent permitted by Code Section 409A;
provided, however, if a Change of Control occurs and the Award is not
substituted by the Successor upon such Change of Control, then the Award shall
be governed by Section 15.2 of the Plan.


(e) Other Terminations: If the Participant’s employment terminates for any other
reason, including termination for cause (or similar concept under local law) by
Tupperware or voluntary termination by the Participant, any unvested Award shall
automatically terminate and be forfeited.


For purposes of the Award, the Participant’s employment or service relationship
will be considered terminated as of the date the Participant is no longer
actively providing services to Tupperware or one of its Subsidiaries or
affiliates (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where the Participant is employed or providing services or the terms of the
Participant’s employment or service agreement, if any) and will not be extended
by any notice period (e.g., the Participant’s period of service would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where the Participant
is employed or providing services or the terms of the Participant’s employment
or service agreement, if any); the Committee shall have the exclusive discretion
to determine when the Participant is no longer actively providing services for
purposes of the Award (including whether the Participant may still be considered
to be providing services while on an approved leave of absence).


9. Nature of Grant. The Participant acknowledges, understands and agrees that:


(a) the Plan is established voluntarily by Tupperware, it is discretionary in
nature and it may be modified, amended, suspended or terminated by Tupperware at
any time to the extent permitted by the Plan;
February 2020 Page 5 of 28
6724939-v5\GESDMS

--------------------------------------------------------------------------------



(b) the grant of the Award is exceptional, discretionary, voluntary and
occasional and does not create any contractual or other right to receive future
grants of Awards, or benefits in lieu of Awards, even if Awards have been
granted in the past;
(c) all decisions with respect to future Award grants, if any, will be at the
sole discretion of Tupperware;
(d) the Award and the Participant’s participation in the Plan shall not create a
right to employment or be interpreted as forming or amending an employment or
service contract with Tupperware, the Employer or any other Subsidiary or
affiliate of Tupperware and shall not interfere with the ability of Tupperware,
the Employer, or any Subsidiary or affiliate of Tupperware, as applicable, to
terminate the Participant’s employment or service relationship (if any);
(e) the Participant is voluntarily participating in the Plan;
(f) the Award and the underlying Shares, and the income from and value of same,
are not intended to replace any pension rights or compensation;
(g) the Award and the underlying Shares, and the income from and value of same,
are not part of normal or expected compensation or salary for any purposes,
including but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, holiday pay,
bonuses, long-service awards, leave-related payments, holiday top-up, pension or
retirement or welfare benefits or similar mandatory payments;
(h) unless otherwise agreed in writing with Tupperware, the Award and the
underlying Shares, and the income from and value of same, are not granted as
consideration for, or in connection with, the service that the Participant may
provide as a director of a Subsidiary or affiliate of Tupperware;
(i)  the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(j) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award or the recovery of Shares or cash acquired pursuant to
the Award resulting from the termination of the Participant’s employment or
other service relationship (regardless of the reason for the termination and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment or service agreement, if any) and/or the application of any recovery
policy as described in Sections 7, 12 and 13 hereof or any recovery or clawback
policy otherwise required by law;
(k) unless otherwise provided in the Plan or by Tupperware in its discretion,
the Award and the benefits evidenced by this Agreement do not create any
entitlement to have the Award or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and
        (l) the Participant acknowledges and agrees that neither Tupperware, nor
the Employer nor any Subsidiary or affiliate of Tupperware shall be liable for
any foreign exchange rate fluctuation between the Participant’s local currency
(if not the United States Dollar) and the United States Dollar that may affect
the value of the Restricted Stock Units or of any amounts due to the Participant
pursuant to the settlement of the Restricted Stock Units or the subsequent sale
of any Shares acquired upon settlement;
(m) the Participant acknowledges and consents to any and all actions taken by
Tupperware and its Subsidiaries, as may be required to allow Tupperware and its
Subsidiaries to comply with local laws, rules and regulations in the
Participant’s country of residence (and country of employment, if different);
and
(n) the Participant acknowledges and agrees to take any and all actions as may
be required to comply with the Participant’s personal legal and tax obligations
under local laws, rules and regulations in his or her country of residence (and
country of employment, if different).


10. Nontransferability. The Restricted Stock Units are nontransferable. If the
Participant purports to make any transfer of the Restricted Stock Units, the
Restricted Stock Units and all rights thereunder shall terminate immediately.


11. No Advice Regarding Grant. Tupperware is not providing any tax, legal or
financial advice, nor is Tupperware making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant should consult his or her own
personal tax, legal and financial
February 2020 Page 6 of 28
6724939-v5\GESDMS

--------------------------------------------------------------------------------



advisors regarding his or her participation in the Plan before taking any action
related to the Plan. The Participant shall rely solely on such advisors and not
on any statements or representations of Tupperware or any of its agents.


12. Protecting the Interests of Tupperware. During the Participant’s employment,
and for a period of 12 months following employment, the Participant agrees not
to (i) divulge information related to the operation of the business, (ii) seek
or accept employment from a Competitor (defined for purposes of this provision
as any other business or enterprise which is engaged in the sales of products or
services similar to those of Tupperware or is engaged in the direct sales of
products or services to the consuming public, or primarily to the business’ own
sales force members), (iii) solicit, directly or indirectly, any actively
employed employee (including persons who have been employees of Tupperware or
its Subsidiaries or affiliates during the 12 months immediately before and after
termination of the Participant) of Tupperware or its Subsidiaries or affiliates,
(iv) solicit, directly or indirectly, any member of the independent sales force
of Tupperware or its Subsidiaries or affiliates to become an employee or
independent sales force member of a Competitor, or (v) copy or counterfeit, or
assist another person in copying or counterfeiting, any Tupperware Brands
product. The Participant agrees to return immediately following termination of
employment, any and all documents and/or hardware or software items provided by
Tupperware or its Subsidiaries or affiliates for the purpose of completing tasks
associated with performing his or her role. Finally, the Participant
acknowledges that Tupperware participates in a business that is highly
competitive, and that acceptance of these terms is reasonable in light of the
award of potential compensation, whether received or not, under this program. In
addition to any equitable remedies that Tupperware may have with regard to this
provision, a breach of this paragraph shall result in an immediate forfeiture of
the Participant’s rights under this Award. The foregoing notwithstanding,
nothing in this Agreement prohibits the Participant from (a) reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, Congress, and any agency Inspector General, (b) making
other disclosures that are protected under the whistleblower provisions of
federal law or regulation, or (c) applying for or receiving any monetary award
from a whistleblower award program of any governmental agency or entity with
respect to the furnishing of information to a governmental agency or entity. The
Participant further understands and acknowledges that nothing contained in this
Agreement limits the Participant’s ability under applicable United States
Federal law to (a) disclose in confidence trade secrets or other confidential
information to Federal, state, and local government officials, or to an
attorney, for the sole purpose of reporting or investigating a suspected
violation of law or (b) disclose trade secrets or other confidential information
in a document filed in a lawsuit or other proceeding, but only if the filing is
made under seal and protected from public disclosure.


13. Violation of Terms and Recoupment. Any violation of the terms of Section 12
or default under any associated agreement shall result in an automatic
termination and forfeiture of the underlying Award, and may lead Tupperware to
take action to recoup damages caused by such violation.


14. Governing Law and Venue. The Award grant and the provisions of this
Agreement are governed by, and subject to, the laws of the State of Delaware, as
provided in the Plan. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by this
Award or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of Delaware, agree that such litigation
shall be conducted exclusively in the courts of Delaware, or the federal courts
for the United States located in Delaware.


15. Electronic Delivery and Acceptance. Tupperware may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an online or electronic system established and maintained by Tupperware or
another third party designated by Tupperware.
16. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


17. Notices. All notices hereunder to Tupperware shall be delivered or mailed to
the Corporate Secretary of Tupperware at its headquarters office. All notices
hereunder to the Participant shall be delivered personally or
February 2020 Page 7 of 28
6724939-v5\GESDMS

--------------------------------------------------------------------------------



mailed to the Participant’s address as indicated on his or her online UBS
account, unless the Participant notifies Tupperware in writing of a change of
address at hrorl@tupperware.com.


18. Language. By accepting the Award, the Participant acknowledges and
represents that he or she is proficient in the English language or has consulted
with an advisor who is sufficiently proficient in English as to allow the
Participant to understand the terms of this Agreement and any other document
related to the Plan. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of translated version is different from the English version, the
English version shall control.


19. Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that the Participant may be subject to insider trading restrictions and/or
market abuse laws in applicable jurisdictions, including the United States and
(if different) the Participant’s country, his or her broker’s country and/or the
country where the Shares are listed, which may affect the Participant’s ability
to accept or otherwise acquire, or sell, attempt to sell or otherwise dispose
of, Shares or rights to Shares (e.g., the Award) under the Plan or rights linked
to the value of Shares (e.g., phantom awards, futures) during such times as the
Participant is considered to have “inside information” regarding Tupperware (as
defined by the laws or regulations in the applicable jurisdictions, including
the United States and the Participant’s country of residence) or the trade in
Shares or the trade in rights to Shares under the Plan. Local insider trading
laws and regulations may prohibit the cancellation or amendment of orders the
Participant places before he or she possessed inside information. Furthermore,
the Participant could be prohibited from (i) disclosing the inside information
to any third party and (ii) “tipping” third parties or otherwise causing them to
buy or sell securities; including “third parties” who are fellow employees. Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Tupperware insider
trading policy. The Participant is responsible for ensuring compliance with any
applicable restrictions and should consult his or her personal legal advisor on
this matter. For the avoidance of doubt, under the terms of this Agreement, the
Award may not be sold, assigned, transferred, pledged or otherwise encumbered,
except as provided in Section 8 of this Agreement in the event of the
Participant’s death.


20. Foreign Asset/Account Reporting Requirements; Exchange Controls; and/or Tax
Reporting. The Participant’s country may have certain foreign asset and/or
account reporting requirements, exchange controls and/or tax reporting
requirements which may affect the Participant’s ability to acquire or hold
Shares under the Plan or cash received from participating in the Plan (including
from any dividends received or sale proceeds arising from the sale of Shares) in
a brokerage or bank account outside the Participant’s country. The Participant
may be required to report such accounts, assets or transactions to the tax or
other authorities in his or her country of residence and/or to pay and/or report
applicable taxes due in connection with the Award on his or her own behalf. The
Participant also may be required to repatriate sale proceeds or other funds
received as a result of the Participant’s participation in the Plan to his or
her country through a designated bank or broker and/or within a certain time
after receipt. The Participant acknowledges that it is his or her responsibility
to be aware of and compliant with such regulations, and the Participant should
consult his or her personal legal advisor for any details.


21. Appendix. Notwithstanding any provisions in this Agreement, the Award shall
be subject to any additional terms and conditions set forth in any Appendix to
this Agreement for the Participant’s country. Moreover, if the Participant
relocates to one of the countries included in the Appendix, the additional terms
and conditions for such country shall apply to the Participant, to the extent
that Tupperware determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Agreement.


22. Imposition of Other Requirements. Tupperware reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the Award
and on any Shares acquired under the Plan, to the extent that Tupperware
determines it is necessary or advisable for legal or administrative reasons and
to require the Participant to sign any additional agreement or undertaking that
may be necessary to accomplish the foregoing.


23. Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares,
February 2020 Page 8 of 28
6724939-v5\GESDMS

--------------------------------------------------------------------------------



Tupperware shall not be required to deliver any Shares issuable upon settlement
of the Restricted Stock Units prior to the completion of any registration or
qualification of the Shares under any U.S. or non-U.S. local, state or federal
securities, exchange control or other law or under rulings or regulations of the
United States Securities and Exchange Commission or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
U.S. or non-U.S. local, state or federal governmental agency, which
registration, qualification or approval Tupperware shall, in its absolute
discretion, deem necessary or advisable. The Participant understands that
Tupperware is under no obligation to register or qualify the Shares with the
United States Securities and Exchange Commission or any other U.S. or non-U.S.
securities commission or to seek approval or clearance from any governmental
authority for the issuance or sale of the Shares. Further, Tupperware shall have
unilateral authority to amend the Plan and this Agreement without the
Participant’s consent to the extent necessary to comply with securities or other
laws applicable to issuance of Shares.


24. Waiver. The Participant acknowledges that a waiver by Tupperware of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement or any subsequent breach by the
Participant or any other participant.


25. Code Section 409A. This Award is intended to be exempt from or comply with
Code Section 409A (or any successor provision of the Code), and shall be
interpreted and construed accordingly and each payment hereunder shall be
considered a separate payment for such purpose. To the extent this Agreement
provides for the Award to become vested and be settled upon the Participant’s
termination of employment, the underlying Shares shall be transferred to the
Participant or his or her beneficiary upon the Participant’s “separation from
service,” within the meaning of Code Section 409A (or any successor provision of
the Code). Notwithstanding any other provision in this Award, to the extent any
payments hereunder constitute nonqualified deferred compensation, within the
meaning of Code Section 409A (or any successor provision of the Code), then (a)
each such payment which is conditioned upon Participant’s execution of a release
and which is to be paid or provided during a designated period that begins in
one taxable year and ends in a second taxable year, shall be paid or provided in
the later of the two taxable years and (b) if Participant is a “specified
employee” (within the meaning of Code Section 409A (or any successor provision
of the Code)) as of the date of Participant’s separation from service, each such
payment that is payable upon Participant’s separation from service and would
have been paid prior to the six-month anniversary of Participant’s separation
from service, shall be delayed until the earlier to occur of (i) the first day
of the seventh month following Participant’s separation from service or (ii) the
date of Participant’s death. Although this Section 25 and any payments provided
hereunder are intended to be exempt from or to otherwise comply with the
requirements of Code Section 409A (or any successor provision of the Code),
Tupperware does not represent or warrant that this Section 25 or the payments
provided hereunder will comply with Code Section 409A (or any successor
provision of the Code) or any other provisions of U.S. or non-U.S. federal,
state or local law. Neither Tupperware, nor the Employer nor any Subsidiary or
affiliate of Tupperware nor their respective directors, officers, employees or
advisers shall be liable to the Participant (or any other individual claiming a
benefit through the Participant) for any tax, interest, or penalties the
Participant may owe as a result of compensation paid under this Agreement, and
Tupperware, its Subsidiaries and the Employer shall have no obligation to
indemnify or otherwise protect the Participant from the obligation to pay any
taxes pursuant to Code Section 409A (or any successor provision of the Code).






The parties confirm this Agreement effective as of the Date of Grant and have
executed it on the date it was accepted online.




Tupperware Brands Corporation    
Karen M. Sheehan   
Executive Vice President,   
Chief Legal Officer and Secretary
February 2020 Page 9 of 28
6724939-v5\GESDMS

--------------------------------------------------------------------------------



         


[Appendix of special terms and conditions follows]
APPENDIX OF SPECIAL TERMS AND CONDITIONS FOR
February 2020 Page 10 of 28
6724939-v5\GESDMS

--------------------------------------------------------------------------------



TUPPERWARE BRANDS CORPORATION
2019 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT


TERMS AND CONDITIONS


This Appendix includes additional terms and conditions that govern the grant of
Restricted Stock Units under the Plan if the Participant is or becomes subject
to the laws of any of the countries listed below. Certain capitalized terms used
but not defined herein shall have the meanings ascribed to them in the Plan
and/or the Restricted Stock Unit Agreement.


NOTIFICATIONS


This Appendix also contains notifications relating to exchange control and
certain other issues of which the Participant should be aware with respect to
his or her participation in the Plan. The information is based on the exchange
control, securities or other laws or regulations in effect in the countries
listed in this Appendix as of February 2020. Such laws are often complex and
change frequently. Because the information may be outdated when the Participant
vests in the Award and acquires Shares or cash, or when the Participant
subsequently sells Shares acquired under the Plan, Tupperware strongly
recommends that the Participant not rely on the notifications provided in this
Appendix as the only source of information relating to the participation in the
Plan.


In addition, the notifications are general in nature and may not apply to the
Participant’s particular situation, and Tupperware is not in a position to
assure the Participant of any particular result. Accordingly, the Participant
should seek appropriate professional advice as to how relevant laws in the
Participant’s country may apply to the Participant’s particular situation.
Finally, if the Participant is a citizen or resident of a country other than the
one in which he or she is currently working and/or residing, is considered a
resident of another country for local law purposes or transfers employment
and/or moves to a different country after the Date of Grant, the information
contained in this Appendix may not be applicable to the Participant and
Tupperware shall, in its sole discretion, determined to what extent the terms
and conditions or notifications contained herein shall be applicable to the
Participant.


ARGENTINA


TERMS AND CONDITIONS


Nature of Grant. The following provision supplements Section 9 of this
Agreement:


The Participant acknowledges and agrees that the grant of the Award is made by
Tupperware (not by the Employer) in its sole discretion and that the value of
the Restricted Stock Units or any Shares acquired under the Plan shall not
constitute salary or wages for any purpose under Argentine labor law, including,
but not limited to, the calculation of (i) any labor benefits including, without
limitation, vacation pay, thirteenth-month salary, compensation in lieu of
notice, annual bonus, disability, and leave of absence payments, etc., or (ii)
any termination or severance indemnities or similar payments. The Participant
acknowledges and agrees that if, notwithstanding the foregoing, any benefits
under the Plan are considered as salary or wages for any purpose under Argentine
labor law, such benefits shall not accrue more frequently than on an annual
basis.


NOTIFICATIONS


Securities Law Notification. Neither the Restricted Stock Units nor the issuance
of the Shares are publicly offered or listed on any stock exchange in Argentina
and, as a result, have not been and will not be registered with the Argentine
Securities Commission (Comisión Nacional de Valores, “CNV”). Neither this nor
any other offering material related to the Award or the underlying Shares may be
utilized in connection with any general offering to
February 2020 Page 11 of 28
6724939-v5\GESDMS

--------------------------------------------------------------------------------



the public in Argentina. Argentine residents who acquire Shares under the Plan
do so according to the terms of a private offering made from outside Argentina.


Exchange Control Information. Following the sale of Shares or receipt of
dividends paid on Shares, the Argentine bank handling the transaction may
request certain documentation in connection with the Participant’s request to
transfer proceeds into Argentina, including evidence of the sale or dividend
payment and proof of the source of funds used to acquire Shares. The Participant
is solely responsible for complying with the exchange control rules that may
apply in connection with participation in the Plan and/or the transfer of
proceeds acquired under the Plan into Argentina. Prior to transferring proceeds
into Argentina, the Participant should consult the local bank and/or a personal
legal advisor to confirm the exchange control rules and required documentation
for any transfer of funds into or out of Argentina, as interpretations of the
applicable Central Bank regulations vary by bank, and exchange control rules and
regulations are subject to change without notice.


Foreign Asset/Account Reporting Information. Certain information regarding
Shares acquired under the Plan and held outside Argentina as of December 31st of
each year must be reported to the Argentine tax authorities on the Participant’s
annual tax return for that year.


Bank Tax. Proceeds transferred into Argentina may be subject to the Tax on
Checking Accounts (“Bank Tax”), which is imposed on funds transferred to or from
bank accounts in Argentina. The Participant should speak with a personal tax
advisor to determine the Participant’s obligations with respect to the Bank Tax
and whether the Participant may be eligible for an exemption from the Bank Tax.


AUSTRALIA


Notifications


Australian Offer Document. The Award is intended to comply with the provisions
of the Corporations Act 2001, Australian Securities and Investments Commission
(“ASIC”) Regulatory Guide 49 and ASIC Class Order CO 14/1000. Additional details
are set forth in the Australian Offer Document, which is provided to
Participants along with this Agreement.


Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to conditions in the Act).


AUSTRIA


NOTIFICATIONS


Foreign Asset/Account Reporting Information. If the Participant holds Shares
obtained through the Plan outside of Austria, the Participant may be required to
submit a report to the Austrian National Bank. An exemption applies if the value
of the Shares as of any given quarter does not meet or exceed €30,000,000 or, as
of December 31, does not meet or exceed €5,000,000. If the former threshold is
met or exceeded, quarterly obligations are imposed, whereas, if the latter
threshold is met or exceeded, annual reporting obligations are imposed. The
quarterly reporting date is as of the last day of the respective quarter; the
deadline for filing the quarterly report is the 15th day of the month following
the end of the respective quarter. The annual reporting date is December 31 and
the deadline for filing the annual report is January 31 of the following year.


When Shares are sold, there may be exchange control obligations if the cash
received is held outside Austria. If the transaction volume of all the
Participant’s accounts abroad exceeds €10,000,000, the movements and balances of
all accounts must be reported monthly, as of the last day of the month, on or
before the 15th day of the following month.


February 2020 Page 12 of 28
6724939-v5\GESDMS

--------------------------------------------------------------------------------



BELGIUM


NOTIFICATIONS


Foreign Asset/Account Reporting Information. Any security or bank account
(including brokerage accounts) maintained outside of Belgium must be reported on
the Belgian annual tax return. In a separate report, certain details regarding
such foreign accounts (including the account number, bank name and country in
which any such account was opened) must be provided to the Central Contact Point
of the National Bank of Belgium. The forms to complete this report are available
on the website of the National Bank of Belgium.


Stock Exchange Tax Information. A stock exchange tax applies to transactions
executed by a Belgian resident through a non-Belgian financial intermediary,
such as a U.S. broker. The stock exchange tax likely will not apply when the
Restricted Stock Units vest, but likely will apply when Shares are sold. The
Participant should consult with a personal tax or financial advisor for
additional details on the Participant’s obligations with respect to the stock
exchange tax.


BRAZIL


TERMS AND CONDITIONS


Compliance with Law. In accepting the Award, the Participant acknowledges his or
her agreement to comply with all applicable Brazilian laws and to report and pay
any and all applicable tax associated with the Restricted Stock Units, the
receipt of any dividends paid on such Shares and the sale of the Shares acquired
under the Plan.


Nature of Grant. The following provision supplements Section 9 of this
Agreement:


The Participant agrees that, for all legal purposes, (a) the benefits provided
to the Participant under the Plan are the result of commercial transactions
unrelated to the Participant’s employment; (b) the Plan is not a part of the
terms and conditions of the Participant’s employment; and (c) the income from
the Award and the underlying Shares, if any, is not part of the Participant’s
remuneration from employment.


By accepting the Award, the Participant further agrees that (i) he or she is
making an investment decision and (ii) the value of the underlying Shares is not
fixed and may increase or decrease in value over the vesting period without
compensation to the Participant.


NOTIFICATIONS


Foreign Asset/Account Reporting Information. If the Participant holds assets and
rights outside Brazil with an aggregate value equal to or in excess of
US$100,000, he or she will be required to prepare and submit to the Central Bank
of Brazil an annual declaration of such assets and rights, including: (i) bank
deposits; (ii) loans; (iii) financing transactions; (iv) leases; (v) direct
investments; (vi) portfolio investments, including Shares acquired under the
Plan; (vii) financial derivatives investments; and (viii) other investments,
including real estate and other assets. Please note that foreign individuals
holding Brazilian visas are considered Brazilian residents for purposes of this
reporting requirement and must declare at least the assets held abroad that were
acquired subsequent to the date of admittance as a resident of Brazil.
Individuals holding assets and rights outside Brazil valued at less than
US$100,000 are not required to submit a declaration. Please note that the
US$100,000 threshold may be changed annually.


Tax on Financial Transactions (IOF). Payments to foreign countries and
repatriation of funds into Brazil and the conversion of BRL to USD associated
with such fund transfers may be subject to the Tax on Financial Transactions
(IOF). It is the Participant’s responsibility to comply with any applicable Tax
on Financial Transactions arising from participation in the Plan.
February 2020 Page 13 of 28
6724939-v5\GESDMS

--------------------------------------------------------------------------------





BULGARIA


Exchange Control Information. The Participant must file statistical forms
annually with the Bulgarian National Bank regarding his or her receivables in
foreign bank accounts as well as securities held abroad (e.g., Shares acquired
under the Plan) if the total sum of all such receivables and securities equals
or exceeds a specified threshold (currently BGN 50,000) as of the previous
calendar year-end. In addition, any payment to or from abroad related to the
Plan in excess of BGN 100,000 requires the Participant to provide the bank
processing the transaction a specific statistical form regarding the source of
the income prior to ordering a payment or within thirty (30) days of receiving
notice from the bank that a payment has been credited to the Participant’s
account. The Participant is personally responsible for complying with applicable
exchange control requirements in Bulgaria.


CANADA


TERMS AND CONDITIONS


Settlement of Restricted Stock Units. Notwithstanding any discretion in the
Plan, the Restricted Stock Units shall be settled only in Shares. The
Participant shall not be entitled to receive a cash payment upon vesting of the
Restricted Stock Units.


Impact of Certain Events. The following provision replaces the last paragraph of
Section 8 of the Agreement:


The termination of the Participant’s employment or service relationship will be
deemed to occur (regardless of the reason for such termination and whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or providing services, or the
terms of the Participant’s employment or service agreement, if any) as of the
earliest of: (a) the date that the Participant’s employment or service
relationship with Tupperware or one of its Subsidiaries or affiliates is
terminated; (b) the date that the Participant receives notice of termination of
the Participant’s employment or service relationship; and (c) the date that the
Participant is no longer actively providing services to Tupperware or any of its
Subsidiaries or affiliates, regardless of any notice period or period of pay in
lieu of such notice required under applicable employment law in the jurisdiction
where the Participant is employed or providing services or the terms of the
Participant’s employment or service agreement, if any. Notwithstanding the
foregoing, if applicable employment standards legislation explicitly requires
continued entitlement to vesting during a statutory notice period, the
Participant’s right to vest in the Restricted Stock Units under the Plan, if
any, will terminate effective as of the last day of the Participant’s minimum
statutory notice period, but the Participant will not earn or be entitled to
pro-rated vesting if the vesting date falls after the end of such statutory
notice period, nor will the Participant be entitled to any compensation for lost
vesting.


The following provisions apply to residents of Quebec:


Language Consent. The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.


Consentement Relatif à la Langue. Les parties reconnaissent avoir expressement
souhaité que la convention « Agreement » ainsi que tous les documents, avis et
procédures judiciaries, éxecutés, donnés ou intentés en vertu de, ou lié,
directement ou indirectement à la présente convention, soient rédigés en langue
anglaise.


NOTIFICATIONS


Securities Law Notification. Shares acquired under the Plan may not be sold or
otherwise disposed of within Canada. The Participant may sell the Shares
acquired under the Plan only through UBS or such other stock plan
February 2020 Page 14 of 28
6724939-v5\GESDMS

--------------------------------------------------------------------------------



service provider selected by Tupperware in the future, provided the sale of
Shares takes place outside of Canada through the facilities of a stock exchange
on which the Shares are traded. The Shares are currently traded on the NYSE.


Foreign Asset/Account Reporting Notification. Specified foreign property,
including shares and rights to receive shares (e.g., stock options, restricted
stock units) of a non-Canadian company held by a Canadian resident must
generally be reported annually on a Form T1135 (Foreign Income Verification
Statement) if the total cost of the foreign property exceeds C$100,000 at any
time during the year. Thus, the Restricted Stock Units must be reported
(generally at a nil cost) if the C$100,000 cost threshold is exceeded because of
other specified foreign property held by the Participant. When Shares are
acquired, their cost generally is the adjusted cost base (“ACB”) of the Shares.
The ACB would ordinarily equal the fair market value of the Shares at the time
of acquisition, but if the Participant owns other Shares, this ACB may have to
be averaged with the ACB of the other Shares. The Participant should consult a
personal tax advisor to ensure compliance with applicable reporting obligations.


CHINA


TERMS AND CONDITIONS


Delivery of Shares or Cash. The following provision supplements Section 4 of
this Agreement:


Due to exchange control regulations in China, Awards will be settled only in
cash and the Participant will not be entitled to Shares when the Restricted
Stock Units vest. The cash will be paid through the Participant’s local payroll
less any Tax-Related Items.


COLOMBIA


Terms and Conditions


Labor Law Acknowledgement. The following provision supplements Section 9 of this
Agreement:


The Participant acknowledges that pursuant to Article 128 of the Colombian Labor
Code, the Plan and related benefits do not constitute a component of the
Participant’s “salary” for any purpose. Therefore, they will not be included
and/or considered for purposes of calculating any labor benefits, such as
legal/fringe benefits, vacations, indemnities and/or any other labor-related
amount which may be payable.


NOTIFICATIONS


Securities Law Information. The Shares are not and will not be registered with
the Colombian registry of publicly traded securities (Registro Nacional de
Valores y Emisores) and therefore the Shares may not be offered to the public in
Colombia. Nothing in this Agreement should be construed as making a public offer
of securities or promoting financial products in Colombia.


Exchange Control Information. Investments in assets located outside of Colombia
(including Shares) are subject to registration with the Central Bank (Banco de
la República) as foreign investments held abroad, regardless of value. If Shares
are sold immediately upon receipt, no registration is required because no Shares
are held abroad. When Shares that have been registered with the Central Bank are
sold, the registration must be cancelled by March 31 of the year following the
sale. All proceeds resulting from the sale of Shares and any dividends or
dividend equivalent payments received in relation to the Award or the Shares
must be transferred back through the Colombian foreign exchange market (e.g.,
local banks), which includes the obligation to correctly complete and file the
appropriate foreign exchange form (declaración de cambio). It is the
Participant’s responsibility to comply with Colombian exchange control
requirements. Fines may apply for failure to do so.


February 2020 Page 15 of 28
6724939-v5\GESDMS

--------------------------------------------------------------------------------



Foreign Asset/Account Reporting Information. An annual informative return must
be filed with the Colombian Tax Office detailing any assets held abroad
(including Shares acquired under the Plan). If the individual value of any of
these assets exceeds a certain threshold, each asset must be described in
detail, including the jurisdiction in which it is located, its nature and its
value.


February 2020 Page 16 of 28
6724939-v5\GESDMS

--------------------------------------------------------------------------------



CZECH REPUBLIC


NOTIFICATIONS


Exchange Control Information. The Czech National Bank (“CNB”) may require the
Participant to fulfill certain notification duties in relation to the Award and
the opening and maintenance of a foreign account. Even in the absence of a
request from the CNB, the Participant may need to report foreign direct
investments with an aggregate value of CZK 2,500,000 or more or other foreign
financial assets with a value of CZK 200,000,000 or more. However, because
exchange control regulations change frequently and without notice, the
Participant is advised to consult his or her personal legal advisor prior to the
vesting of any of the Restricted Stock Units to ensure compliance with current
regulations. The Participant is solely responsible for ensuring compliance with
exchange control laws in the Czech Republic.


FRANCE


TERMS AND CONDITIONS


Language Consent. By accepting this Agreement, the Participant confirms that he
or she has read and understood the documents relating to the Award (i.e., the
Plan and this Agreement, including this Appendix), which were provided in the
English language. The Participant accepts the terms of these documents
accordingly.


Consentement relatif à la langue utilisée. En acceptant l’attribution des Droits
(« Restricted Stock Units »), le Participant confirme qu’il ou qu’elle a lu et
compris les documents relatifs a l’attribution (i.e., le Plan et le Contract,
ainsi que la présente Annexe) qui ont été remis en langue anglaise. Le
Participant accepte les termes de ces documents en connaissance de cause.


NOTIFICATIONS


Tax Information. The Restricted Stock Units are not intended to qualify for
special tax and social security treatment applicable to Restricted Stock Units
granted under Section L.225-197-1 to L.225-197-6 of the French Commercial Code,
as amended.


Foreign Asset/Account Reporting Information. All Shares held outside of France
and any foreign bank and brokerage accounts (including any accounts that were
opened or closed during the tax year) must be reported on an annual basis on
form No. 3916, together with the personal income tax return. Failure to complete
this reporting may trigger penalties. Additional monthly reporting obligations
may apply to foreign account balances exceeding certain thresholds.


GERMANY


NOTIFICATIONS


Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the Deutsche Bundesbank (the German Central Bank). The
Participant is responsible for complying with the reporting obligation and
should file the report electronically by the fifth day of the month following
the month in which the payment is made. A copy of the form can be accessed via
the Deutsche Bundesbank’s website at www.bundesbank.de and is available in both
German and English. However, if the Participant uses a German commercial bank to
effectuate such cross-border payment, the bank will make the report on the
Participant’s behalf.


GREECE


February 2020 Page 17 of 28
6724939-v5\GESDMS

--------------------------------------------------------------------------------



There are no country-specific provisions.


INDIA


NOTIFICATIONS


Exchange Control Information. Exchange control laws and regulations in India
require that all proceeds resulting from the sale of Shares and any dividends or
dividend equivalent payments received in relation to the Award or the Shares
must be repatriated to India and converted into local currency within such
period of time as may be required under applicable Indian exchange control laws
and regulations, as may be amended from time to time. Indian residents must
obtain a foreign inward remittance certificate (“FIRC”) from the bank into which
the foreign currency is deposited and retain the FIRC as evidence of the
repatriation of funds in the event that the Reserve Bank of India or the
Employer requests proof of repatriation.


Foreign Asset/Account Reporting Information. Foreign bank accounts and any
foreign financial assets (including Shares held outside India) must be reported
in the annual Indian personal tax return.  It is the Participant’s
responsibility to comply with this reporting obligation and the Participant
should consult his or her personal advisor in this regard as significant
penalties may apply in the case of non-compliance with foreign asset/account
requirements and because such requirements may change.


INDONESIA


TERMS AND CONDITIONS


Language Consent and Notification. By accepting the Restricted Stock Units, the
Participant (i) confirms having read and understood the documents relating to
the grant (i.e., the Plan and the Agreement) which were provided in the English
language, (ii) accepts the terms of those documents accordingly, and (iii)
agrees not to challenge the validity of this document based on Law No. 24 of
2009 on National Flag, Language, Coat of Arms and National Anthem or the
implementing Presidential Regulation (when issued).


Persetujuan dan Pemberitahuan Bahasa. Dengan menerima pemberian Unit Saham
Terbatas ini, Peserta (i) memberikan konfirmasi bahwa dirinya telah membaca dan
memahami dokumen-dokumen berkaitan dengan pemberian ini (yaitu, Program dan
Perjanjian) yang disediakan dalam Bahasa Inggris, (ii) menerima persyaratan di
dalam dokumen-dokumen tersebut, dan (iii) setuju untuk tidak mengajukan
keberatan atas keberlakuan dari dokumen ini berdasarkan Undang-Undang No. 24
Tahun 2009 tentang Bendera, Bahasa dan Lambang Negara serta Lagu Kebangsaan
ataupun Peraturan Presiden sebagai pelaksanaannya (ketika diterbitkan).


NOTIFICATIONS


Exchange Control Information. Indonesian residents must report their worldwide
assets (including foreign accounts and Shares acquired under the Plan) in their
annual individual income tax return. In addition, Indonesian residents must
provide the Indonesian central bank, Bank Indonesia, with information on any
change in position of a foreign asset (including Shares acquired under the
Plan). The filing should be completed online through Bank Indonesia’s website no
later than the 15th day of the month following the applicable activity.


For foreign currency transactions, there is a statistical reporting requirement
when the Indonesian Bank is receiving Rupiah or foreign currency (e.g., proceeds
from the sale of Shares acquired under the Plan, dividends and dividend
equivalents). For the purpose of submitting the report to Bank Indonesia, the
Indonesian bank executing the transaction will request information and/or
supporting documents from the Participant and he or she must provide the
requested information and/or supporting documents to the bank.


ITALY
February 2020 Page 18 of 28
6724939-v5\GESDMS

--------------------------------------------------------------------------------





TERMS AND CONDITIONS


Acknowledgment of Nature of Plan and the Award. By accepting the Award, the
Participant acknowledges that (1) the Participant has received a copy of the
Plan and this Agreement, including this Appendix; (2) the Participant has
reviewed those documents in their entirety and fully understands the contents
thereof; and (3) the Participant accepts all provisions of the Plan and this
Agreement, including this Appendix. The Participant further acknowledges that he
or she has read and specifically and explicitly approves, without limitation,
the following provisions of this Agreement: (a) Section 1, “Restricted Stock
Unit Award”; (b) Section 2, “Restriction Period”; (c) Section 3, “Stockholder
Rights”; (d) Section 4, “Delivery of Shares or Cash”, (e) Section 5, “Taxes”;
(f) Section 6, “Data Transfer and Privacy”; (g) Section 7, “Recovery of Award”;
(h) Section 8, “Impact of Certain Events”; (i) Section 9, “Nature of Grant”; (j)
Section 12, “Protecting the Interests of Tupperware”; (k) Section 13, “Violation
of Terms and Recoupment” (l) Section 14, “Governing Law and Venue”; (m) Section
15, “Electronic Delivery and Acceptance”; (n) Section 16, “Severability”; (o)
Section 19, “Insider Trading Restrictions/Market Abuse Laws”; (p) Section 22,
“Imposition of Other Requirements”; (q) Section 23, “Compliance with Law”; and
(q) Section 24, “Waiver.”


NOTIFICATIONS


Foreign Asset/Account Reporting Information. Italian residents who, during the
fiscal year, hold investments abroad or foreign financial assets (e.g., cash,
Shares, the Award) that may generate income taxable in Italy are required to
report them on their annual tax returns (UNICO Form, RW Schedule) or on a
special form if no tax return is due. The same reporting obligations apply to
Italian residents who, even if they do not directly hold investments abroad or
foreign financial assets (e.g., cash, Shares or the Award), are beneficial
owners of the investment pursuant to Italian money laundering provisions.


Tax on Foreign Financial Assets. The fair market value of any Shares held
outside of Italy is subject to a foreign assets tax. The fair market value is
considered to be the value of the shares on the NYSE on December 31 of each year
or on the last day the Participant held the Shares (the tax is levied in
proportion to the number of days Shares were held during the calendar year). The
tax is not payable if the amount of all financial assets held abroad does not
exceed a certain threshold. The Participant should consult with his or her
personal tax advisor about the foreign financial assets tax.


JAPAN


NOTIFICATIONS


Foreign Asset Reporting Information.  Details of assets held outside Japan
(e.g., Shares) with a total value exceeding ¥50,000,000 (as of December 31 each
year) must be reported annually to the tax authorities. The report will be due
March 15 of the following year. The Participant should consult with his or her
personal tax advisor in Japan to ensure compliance with these obligations.


MALAYSIA


TERMS AND CONDITIONS


Data Transfer and Privacy. The following provision replaces Section 6 of this
Agreement:
February 2020 Page 19 of 28
6724939-v5\GESDMS

--------------------------------------------------------------------------------



The Participant hereby explicitly, voluntarily and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Appendix and any other grant materials by and
among, as applicable, the Employer, Tupperware (or any Subsidiary or affiliate)
and any third parties authorised by the same in assisting in the implementation,
administration and management of the Participant’s participation in the Plan. 
The Participant understands that Tupperware and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, email address, date of
birth, social insurance number (to the extent permitted under Malaysian law),
passport number or other identification number, salary, nationality, job title,
any Shares or directorships held in Tupperware, the fact and conditions of the
Participant’s participation in the Plan, details of all Restricted Stock Units
or equivalent benefits and any other entitlement to Shares awarded, cancelled,
exercised, vested, unvested, purchased or outstanding in the Participant’s favor
(“Data”), for the exclusive purpose of implementing, administering and managing
the Plan. The source of Data is the Participant’s Employer as well as
information which the Participant is providing to Tupperware and the Employer in
connection with the Plan including this Appendix.
The Participant also authorizes any transfer of Data, as may be required, to UBS
or such other stock plan service provider as may be selected by Tupperware in
the future, which is assisting Tupperware with the implementation,
administration and management of the Plan and/or with whom any Shares acquired
upon vesting of the Restricted Stock Units are deposited.  The Participant
acknowledges that these recipients may be located in the Participant’s country
or elsewhere, and that the recipient’s country may have different data privacy
laws and protections than the Participant’s country, which may not give the same
level of protection to Data.  The Participant understands that the Participant
may request a list with the names and addresses of any potential recipients of
Data by contacting the Participant’s local human resources representative. The
Participant authorizes Tupperware, UBS and any other possible recipients which
may assist Tupperware (presently or in the future) with implementing,
administering and managing the Participant’s participation in the Plan to
receive, possess, use, retain and transfer Data, in electronic or other form,
for the sole purpose of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Data to a broker, escrow agent or other third party with whom the
Participant may elect to deposit any Shares acquired upon vesting of the
Restricted Stock Units. The Participant understands that Data will be held only
as long as is necessary to implement, administer and manage the Participant’s
participation in the Plan. The Participant understands that he or she may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case, without cost, by contacting the
Participant’s local human resources representative, whose contact details are
Kathy Chong, Senior HR Executive, Tupperware Malaysia, No. 6 Jalan SS 13/4,
Subang Jaya Industrial Estate, 47500 Subang Jaya, Selangor, Malaysia.  Further,
the Participant understands that he or she is providing the consents herein on a
purely voluntary basis.  If the Participant does not consent, or if the
Participant later seeks to revoke consent, the Participant’s employment or
service with Tupperware and/or the Employer will not be affected; the only
consequence of refusing or withdrawing consent is that Tupperware would not be
able to grant future Restricted Stock Units or other equity awards to the
Participant or administer or maintain such awards.  Therefore, the Participant
understands that refusing or withdrawing consent may affect the Participant’s
ability to participate in the Plan. For more information on the consequences of
the Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact his or her local human resources
representative. 
Peserta dengan ini secara eksplisit, sukarela dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadinya seperti yang diterangkan dalam Lampiran dan apa-apa
bahan geran oleh dan di antara, seperti mana yang terpakai, Majikan, Tupperware
(atau anak syarikat atau syarikat sekutu) dan mana-mana pihak ketiga yang diberi
kuasa oleh yang sama dalam membantu dalam pelaksanaan, pentadbiran dan
pengurusan penyertaan Peserta dalam Pelan.
Peserta memahami bahawa Tupperware dan Majikan mungkin memegang maklumat
peribadi tertentu tentang Peserta, termasuk, tetapi tidak terhad kepada, nama
Peserta, alamat rumah dan nombor telefon, alamat emel, tarikh lahir, nombor
insurans sosial (setakat yang dibenarkan dibawah undang-undang Malaysia), nombor
pasport, atau nombor pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa
Saham atau jawatan pengarah yang dipegang dalam Tupperware, fakta dan
syarat-syarat mengenai penyertaan Peserta dalam Pelan, butir-butir tentang semua
Unit Saham Terbatas atau manfaat yang bersamaan dan apa-apa hak lain untuk Saham
yang dianugerahkan, dibatalkan, dilaksanakan, terletak hak, tidak diletak hak,
dibeli ataupun yang belum dijelaskan bagi faedah Peserta (“Data”), untuk tujuan
ekslusif bagi melaksanakan, mentadbir dan menguruskan Pelan tersebut. Sumber
Data adalah daripada Majikan Peserta dan juga maklumat dimana Peserta
menyediakan kepada Tupperware dan Majikan berhubung dengan Pelan tersebut
termasuk Lampiran ini.  
Peserta juga memberi kuasa mengenai apa-apa pemindahan Data, yang mungkin
diperlukan, kepada UBS atau pembekal perkhidmatan pelan saham yang mungkin
dipilih oleh Tupperware pada masa depan, yang membantu Tupperware dengan
pelaksanaan, pentadbiran dan pengurusan Pelan dan/atau dengan siapa sahaja Saham
yang diperolehi semasa peletakan hak Unit Saham Terbatas didepositkan. Peserta
mengakui bahawa penerima-penerima ini mungkin berada di negara Peserta atau
mana-mana tempat lain, dan bahawa negara penerima mungkin mempunyai
undang-undang privasi data dan perlindungan yang berbeza berbanding dengan
negara Peserta, yang mungkin tidak memberi tahap perlindungan Data yang sama.
Peserta memahami bahawa Peserta boleh meminta satu senarai yang mengandungi nama
dan alamat penerima-penerima Data yang berpotensi dengan menghubungi wakil
sumber manusia tempatan Peserta. Peserta memberi kuasa kepada Tupperware, UBS,
dan mana-mana penerima-penerima lain yang mungkin membantu Tupperware (pada masa
sekarang atau pada masa depan) dengan melaksanakan, mentadbir dan mengurus
penyertaan Peserta dalam Pelan untuk menerima, memiliki, menggunakan,
mengekalkan dan memindahkan Data, dalam bentuk elektronik atau lain-lain,
semata-mata dengan tujuan untuk melaksanakan, mentadbir dan menguruskan
penyertaan Peserta dalam Pelan, termasuk apa-apa pemindahan data yang diperlukan
kepada broker, egen eskrow atau pihak ketiga yang lain dengan sesiapa yang
Peserta pilih untuk deposit apa-apa Saham yang diperoleh selepas peletakan hak
Unit Saham Terbatas. Peserta memahami bahawa Data hanya akan disimpan untuk
tempoh yang perlu bagi melaksanakan, mentadbir dan menguruskan penyertaan
Peserta dalam Pelan. Peserta memahami bahawa dia boleh, pada bila-bila masa,
melihat Data, meminta maklumat tambahan mengenai penyimpanan dan pemprosesan
Data, meminta bahawa pindaan-pindaan dilaksanakan ke atas Data atau menolak atau
menarik balik persetujuan dalam ini, dalam mana-mana kes, tanpa kos, dengan
menghubungi wakil sumber manusia tempatan Peserta, dimana butir-butir hubungan
adalah Kathy Chong, Senior HR Executive, Tupperware Malaysia, No. 6 Jalan SS
13/4, Subang Jaya Industrial Estate, 47500 Subang Jaya, Selangor, Malaysia.
Selanjutnya, Peserta memahami bahawa dia telah memberikan persetujuan di sini
secara sukarela. Jika Peserta tidak bersetuju, atau jika Peserta kemudian
membatalkan persetujuan, pekerjaan atau perkhidmatan Peserta dengan Tupperware
dan / atau Majikan tidak akan terjejas; satu-satu akibatnya jika tidak bersetuju
atau menarik balik persetujuan adalah bahawa Tupperware tidak akan dapat
memberikan Unit Saham Terbatas atau anugerah ekuiti yang lain kepada Peserta
pada masa hadapan atau mentadbir atau mengekalkan anugerah tersebut. Oleh itu,
Peserta memahami bahawa keengganan atau penarikan balik persetujuan boleh
menjejaskan keupayaan Peserta untuk mengambil bahagian dalam Pelan. Untuk
maklumat lanjut mengenai akibat keengganan Peserta untuk memberikan persetujuan
atau penarikan balik persetujuan, Peserta memahami bahawa dia boleh menghubungi
wakil sumber manusia tempatannya.

NOTIFICATIONS


Director Notification Obligation. If the Participant is a director of
Tupperware’s Malaysian Subsidiary or affiliate, the Participant is subject to
certain notification requirements under the Malaysian Companies Act. Among these
requirements is an obligation to notify the Malaysian Subsidiary or affiliate in
writing when the Participant receives or disposes of an interest (e.g., an Award
under the Plan or Shares) in Tupperware or any related company. Such
notifications must be made within 14 days of receiving or disposing of any
interest in Tupperware or any related company.


MEXICO


TERMS AND CONDITIONS


Nature of Grant. The following provisions supplement Section 9 of this
Agreement:


Acknowledgement of the Grant. In accepting the Award, the Participant
acknowledges that the Participant has received a copy of the Plan and this
Agreement, including this Appendix, has reviewed the Plan and this Agreement,
including this Appendix, in their entirety and fully understands and accepts all
provisions of the Plan and this Agreement, including this Appendix. The
Participant further acknowledges that the Participant has read and specifically
and expressly approves the terms and conditions of Section 9 of this Agreement,
in which the following is clearly described and established:

        (1)  The Participant’s participation in the Plan does not constitute an
acquired right.


(2)  The Plan and the Participant’s participation in the Plan are offered by
Tupperware on a wholly discretionary basis.


        (3)  The Participant’s participation in the Plan is voluntary.


(4) Neither Tupperware nor any Subsidiary or affiliate of Tupperware is
responsible for any decrease in the value of the Restricted Stock Units granted
and/or Shares issued under the Plan.


Labor Law Acknowledgment and Policy Statement. In accepting the Award, the
Participant expressly recognizes that Tupperware, with registered offices at
14901 S. Orange Blossom Trail, Orlando, Florida, 32837, U.S.A., is solely
responsible for the administration of the Plan and that the Participant’s
participation in the Plan and purchase of Shares does not constitute an
employment relationship between the Participant and Tupperware since the
Participant is participating in the Plan on a wholly commercial basis and the
Participant’s sole employer is either Tupperware Brands Mexico, S. de R.L. de
C.V. (“Tupperware Brands Mexico”), Dart, S.A. de C.V. (“Tupperware-Mexico”) or
House of Fuller Holdings S. de R.L. de C.V. (“Fuller-Mexico”). Based on the
foregoing, the Participant
February 2020 Page 20 of 28
6724939-v5\GESDMS

--------------------------------------------------------------------------------



expressly recognizes that the Plan and the benefits that the Participant may
derive from participation in the Plan do not establish any rights between the
Participant and the Employer, Tupperware Brands Mexico, Tupperware-Mexico or
Fuller Mexico, and do not form part of the conditions of the Participant’s
employment and/or benefits provided by Tupperware Brands Mexico,
Tupperware-Mexico or Fuller-Mexico and any modification of the Plan or its
termination shall not constitute a change or impairment of the terms and
conditions of the Participant’s employment.


The Participant further understands that his or her participation in the Plan is
as a result of a unilateral and discretionary decision of Tupperware; therefore,
Tupperware reserves the absolute right to amend and/or discontinue the
Participant’s participation in the Plan at any time, without any liability to
the Participant.


Finally, the Participant hereby declares that the Participant does not reserve
to himself or herself any action or right to bring any claim against Tupperware
for any compensation or damages regarding any provision of the Plan or the
benefits derived under the Plan, and the Participant therefore grants a full and
broad release to Tupperware, its shareholders, officers, agents, legal
representatives, and affiliates with respect to any claim that may arise.


Spanish Translation


TÉRMINOS Y CONDICIONES


Naturaleza del Otorgamiento: Las siguientes disposiciones complementan el
Artículo 9 del Acuerdo:


Reconocimiento del Otorgamiento. Al aceptar el Premio, el Participante reconoce
que ha recibido una copia del Plan y del Acuerdo, incluyendo este Apéndice, ha
revisado el Plan y el Acuerdo, incluyendo este Apéndice, en su totalidad y
plenamente comprende y acepta todas las disposiciones previstas en el Plan y el
Acuerdo, incluyendo este Apéndice. Asimismo, el Participante reconoce que ha
leído y específicamente y expresamente aprueba los términos y condiciones
establecidos en la Sección 9 del Acuerdo, en el cual claramente se describe y
establece lo siguiente:


        (1) La participación del Participante en el Plan no constituye un
derecho adquirido.


(2)  El Plan y la participación del Participante en el Plan se ofrecen por
Tupperware de forma completamente discrecional.


        (3)  La participación del Participante en el Plan es voluntaria.
        
        (4) Ni Tupperware ni sus subsidiarias o afiliadas son responsables por
una reducción del valor de las Unidades de Acciones Restringidas y/o Acciones
emitidas bajo el Plan.


Reconocimiento de la Legislación Laboral y Declaración de la Política. Al
aceptar el Premio, el Participante expresamente reconoce que Tupperware, con
domicilio ubicado en 14901 S. Orange Blossom Trail, Orlando, Florida, 32837,
U.S.A., es el único responsable de la administración del Plan y que la
participación del Participante en el Plan y compra de Acciones no constituye una
relación de trabajo entre el Participante y Tupperware, toda vez que la
participación del Participante en el Plan es de carácter comercial y el único
patrón del Participante es Tupperware Brands Mexico, S. de R.L. de C.V.
(“Tupperware Brands Mexico”), Dart, S.A. de C.V. (“Tupperware-México”) o House
of Fuller S. de R.L. de C.V. (“Fuller-Mexico”). Derivado de lo anterior, el
Participante expresamente reconoce que el Plan y los beneficios que el
Participante obtenga por la participación en el Plan no establecen derecho
alguno entre el Participante y el Patrón, Tupperware Brands Mexico,
Tupperware-México o Fuller-Mexico, y no forman parte de las condiciones de los
servicios del Participante y/o beneficios otorgados por Tupperware Brands
Mexico, Tupperware-México o Fuller-Mexico y cualquier modificación del Plan o su
terminación no constituyen un cambio o impedimento de los términos y condiciones
del servicio del Participante.


February 2020 Page 21 of 28
6724939-v5\GESDMS

--------------------------------------------------------------------------------



Asimismo, el Participante reconoce que su participación en el Plan es el
resultado de una decisión unilateral y discrecional por parte de Tupperware, por
lo que, Tupperware se reserva el derecho absoluto de modificar y/o dar por
terminada la participación del Participante en el Plan en cualquier momento, sin
responsabilidad alguna hacia el Participante.


Finalmente, el Participante manifiesta que no se reserva acción o derecho alguno
que ejercitar en contra de Tupperware por cualquier daño o perjuicio en relación
a las disposiciones del Plan o los beneficios establecidos en el mismo, por lo
que, el Participante otorga el finiquito más amplio que en derecho proceda a
Tupperware, sus accionistas, funcionarios, agentes, representantes legales y
afiliados con respecto a cualquier demanda que pudiera surgir.




PHILIPPINES


TERMS AND CONDITIONS


Restricted Stock Units Settled in Cash. The following provision supplements
Section 4 of this Agreement:


Due to securities restrictions in the Philippines, Awards will be settled in
cash and the Participant will not be entitled to Shares when the Restricted
Stock Units vest.


POLAND


NOTIFICATIONS


Exchange Control Information. Polish residents holding foreign securities
(including Shares) and maintaining accounts abroad must report information to
the National Bank of Poland on transactions and balances of the securities and
cash deposited in such accounts if the value of such securities and cash (when
combined with all other assets held abroad) exceeds PLN 7,000,000. If required,
the reports must be filed on a quarterly basis on special forms available on the
website of the National Bank of Poland. Any transfer of funds in excess of a
specified threshold (currently €15,000 (or a lower threshold if such transfer of
funds is connected with business activity of an entrepreneur)) must be effected
through a bank account in Poland. The Participant should maintain evidence of
such foreign exchange transactions for five years, in case of a request for
their production by the National Bank of Poland.


PORTUGAL


TERMS AND CONDITIONS


Language Consent. The Participant hereby expressly declares that he or she has
full knowledge of the English language and has read, understood and fully
accepted and agreed with the terms and conditions established in the Plan and
this Agreement.


Conhecimento da Lingua. O Contratado, pelo presente instrumento, declara
expressamente que tem pleno conhecimento da língua inglesa e que leu,
compreendeu e livremente aceitou e concordou com os termos e condições
estabelecidas no Plano e no Acordo de Atribuição (Agreement em inglês).


Notifications


Exchange Control Information. If the Participant receives Shares upon vesting of
the Award, the acquisition of such shares should be reported to the Banco de
Portugal for statistical purposes. If the Shares are deposited with a commercial
bank or financial intermediary in Portugal, such bank or financial intermediary
will submit the report
February 2020 Page 22 of 28
6724939-v5\GESDMS

--------------------------------------------------------------------------------



on the Participant’s behalf. If the Shares are not deposited with a commercial
bank or financial intermediary in Portugal, the Participant is responsible for
submitting the report to the Banco de Portugal.


ROMANIA


TERMS AND CONDITIONS


Vesting Schedule. The following provision supplements Section 1 of this
Agreement:


Notwithstanding anything to the contrary in the Agreement, no part of the
Restricted Stock Unit Award will vest until the one-year anniversary of the Date
of Grant.


Language Consent. By accepting the Restricted Stock Units Award, the Participant
acknowledges that he or she is proficient in reading and understanding English
or has consulted with an advisor who is sufficiently proficient in English as to
allow the Participant to fully understand the terms of the documents related to
the grant (this Agreement and the Plan), which were provided in the English
language. The Participant accepts the terms of those documents accordingly.


Consimtamant cu privire la limba. Prin acceptarea de Acordare de Restricted
Stock Units, Participantul confirma ca are un nivel proficient de cunoastere in
ce priveste cititirea si intelegerea limbii engleze sau a consultat un
consultant care este suficient de competent în limba engleză pentru a permite
Participantul să inteleagă pe deplin termenii documentelor referitoare la
Acordare (Acordul si Planul), care au fost furnizate în limba engleza.
Participantul acceptă termenii acestor documente în consecinta.


NOTIFICATIONS


Exchange Control Information. If the Participant deposits the proceeds from the
sale of Shares acquired under the Plan into a bank account in Romania, the
Participant may be required to provide the Romanian bank with appropriate
documentation explaining the source of funds. The Participant should consult
with a personal legal advisor to determine whether such documentation will need
to be submitted to the Romanian bank.


RUSSIA


TERMS AND CONDITIONS


Delivery of Shares or Cash. The following provision supplements Section 4 of
this Agreement:


The Participant agrees that Tupperware is authorized, at its discretion, to
instruct its designated broker to assist with the sale of the Shares acquired at
vesting of the Restricted Stock Units (on the Participant’s behalf pursuant to
this authorization and without further consent) should Tupperware determine that
such sale is necessary or advisable under local securities law. The Participant
expressly authorizes Tupperware’s designated broker to complete the sale of such
Shares and acknowledges that Tupperware’s designated broker is under no
obligation to arrange for the sale of the Shares at any particular price. Upon
the sale of the Shares, Tupperware agrees to pay the Participant the cash
proceeds from the sale of the Shares, less any brokerage fees, commissions and
Tax-Related Items. The Participant acknowledges that he or she is not aware of
any material nonpublic information with respect to Tupperware or any securities
of Tupperware as of the date of the Award.




U.S. Transaction Information. The Participant’s acceptance of this Agreement
results in a contract between the Participant and Tupperware completed in the
United States and governed by the laws of the State of Delaware, without giving
effect to the conflict of laws principles thereof. Further, any Shares issued to
the Participant upon vesting and settlement of the Restricted Stock Units shall
be delivered through a bank or brokerage account in the
February 2020 Page 23 of 28
6724939-v5\GESDMS

--------------------------------------------------------------------------------



United States. The Participant is not permitted to sell or otherwise dispose of
Shares directly to other Russian legal entities or individuals.


Securities Law Acknowledgement. The Participant acknowledges that the Award,
this Agreement, the Plan and all other materials the Participant may receive
regarding participation in the Plan do not constitute advertising or an offering
of securities in Russia. The Shares acquired pursuant to the Plan have not and
will not be registered in Russia nor admitted for listing on any Russian
exchange for trading within Russia, and therefore, neither the Award nor the
Shares may be used for offering or public or private circulation in Russia. The
Participant acknowledges that he or she may hold Shares acquired upon vesting of
the Restricted Stock Units in the Participant’s account with Tupperware’s third
party broker/administrator in the United States. However, in no event will
Shares issued to the Participant under the Plan be delivered to Participant in
Russia. Further, the Participant is not permitted to sell or otherwise dispose
of Shares directly to other Russian individuals.


Data Transfer and Privacy. The following provision supplements Section 6 of this
Agreement:


The Participant understands and agrees that he or she must complete and return a
Consent to Processing of Personal Data (the “Consent”) form to Tupperware.
Further, the Participant understands and agrees that if the Participant does not
complete and return a Consent form to Tupperware, Tupperware will not be able to
grant Restricted Stock Units to the Participant or other awards or administer or
maintain such awards. Therefore, the Participant understands that refusing to
complete a Consent form or withdrawing his or her consent may affect the
Participant’s ability to participate in the Plan.


Notifications




Exchange Control Information. All restrictions on the payment of funds by
non-residents into a Russian resident’s declared foreign brokerage account,
including dividends, dividend equivalents and proceeds from the sale of Shares,
have been abolished as of January 1, 2020. The Participant can receive, hold and
remit dividends, dividend equivalents and proceeds from the sale of Shares
acquired under the Plan into and out of his or her brokerage account without any
requirement to first repatriate such funds to an authorized bank in Russia. The
Participant should be aware that the rules related to foreign bank accounts are
different and that pursuant to changes effective December 2, 2019 (with
retroactive effect to January 1, 2018), certain restrictions with respect to
payments by non-residents into a Russian currency resident’s foreign bank
account will continue to apply where the foreign bank account is located in the
U.S. The Participant should consult his or her personal legal advisor before
Restricted Stock Units vest, before Shares are sold and before any funds are
remitted to Russia, as significant sanctions for violations of the Russian
currency control laws may apply and such requirements are subject to change at
any time, often without notice.


Foreign Asset/Account Reporting Information. Russian residents are required to
report the opening, closing or change in account details of any foreign bank
account to the Russian tax authorities within one month of the opening, closing
or change of such account. Russian residents also are required to report to the
Russian tax authorities on or before June 1 of the following year (i) the
beginning and ending balances in a foreign bank account each year and (ii)
transactions related to such a foreign account during the year. From January 1,
2020, foreign brokerage accounts and foreign accounts with other financial
institutions (financial market organizations) are also subject to both of the
above reporting requirements. Certain specific exceptions from the reporting
requirements may apply. The Participant should consult with his or her personal
legal advisor to determine how these reporting requirements apply to any account
opened in connection with the Participant’s participation in the Plan.


Labor Law Information. If the Participant continues to hold Shares acquired at
vesting of the Restricted Stock Units after an involuntary termination of the
Participant’s Service, the Participant will not be eligible to receive
unemployment benefits in Russia.


February 2020 Page 24 of 28
6724939-v5\GESDMS

--------------------------------------------------------------------------------



Anti-Corruption Information. Anti-corruption laws prohibit certain public
servants, their spouses and their dependent children from owning any foreign
source financial instruments (e.g., shares of foreign companies such as
Tupperware). Accordingly, the Participant should inform Tupperware if the
Participant is covered by these laws because the Participant may not hold Shares
acquired under the Plan.


SINGAPORE
Terms and Conditions
Restriction on Sale of Shares. To the extent the Restricted Stock Units vest
within six months of the Date of Grant, the Participant may not dispose of the
Shares issued upon settlement of the Restricted Stock Units, or otherwise offer
the Shares to the public, prior to the six-month anniversary of the Date of
Grant, unless such sale or offer is made pursuant to the exemptions under Part
XIII Division (1) Subdivision (4) (other than section 280) of the Securities and
Futures Act (Chap. 289, 2006 Ed.) (“SFA”) and in accordance with any other
applicable provisions of the SFA.
Notifications
Securities Law Information. The Award is being granted to the Participant
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the SFA
and is not made with a view to the Restricted Stock Units or underlying Shares
being subsequently offered for sale to any other party. The Plan has not been
and will not be lodged or registered as a prospectus with the Monetary Authority
of Singapore.
Director Notification Obligation. The directors (including alternate,
substitute, associate and shadow directors) of Tupperware or a Singapore
Subsidiary or affiliate of Tupperware are subject to certain notification
requirements under the Singapore Companies Act. Among these requirements is an
obligation to notify Tupperware or the Singaporean Subsidiary or affiliate in
writing within two business days of any of the following events: (i) the
acquisition or disposal of an interest (e.g., an Award, Shares) in Tupperware or
any related companies; (ii) any change in previously-disclosed interests (e.g.,
sale of Shares), of (iii) becoming a director, an associate director or a shadow
director of a Subsidiary or affiliate in Singapore, if the individual holds such
an interest at that time. These notification requirements apply regardless of
whether the director is resident of or employed in Singapore.
SOUTH AFRICA


TERMS AND CONDITIONS


Taxes. The following provision supplements Section 5 of this Agreement:


By accepting the Award, the Participant agrees that, immediately upon vesting
and settlement of the Restricted Stock Units, the Participant will notify the
Employer of the amount of any gain realized. If the Participant fails to advise
the Employer of the gain realized, the Participant may be liable for a fine. The
Participant will be solely responsible for paying any difference between the
actual liability for Tax-Related Items and the amount withheld.


Deemed Acceptance of Award.  Pursuant to Section 96 of Companies Act 71 of 2008
(the “Companies Act”), the offer of the Award must be finalized within six
months following the date the offer is communicated to the Participant.  If the
Participant does not want to accept the Award, the Participant is required to
decline the Award no later than six months following the date the offer is
communicated to the Participant.  If the Participant does not reject the Award
within six months following the date the offer is communicated to the
Participant, the Participant will be deemed to accept the Award.


NOTIFICATIONS


February 2020 Page 25 of 28
6724939-v5\GESDMS

--------------------------------------------------------------------------------



Securities Notification.  Neither the Restricted Stock Units nor the underlying
Shares shall be publicly offered or listed on any stock exchange in South
Africa.  The offer is intended to be private pursuant to Section 96 of the
Companies Act and is not subject to the supervision of any South African
governmental authority.


Exchange Control Information. The Award may be subject to exchange control
regulations in South Africa. Because exchange control regulations are subject to
frequent change, sometimes without notice, the Participant should consult his or
her personal legal advisor prior to vesting and settlement of the Award to
ensure compliance with current regulations. The Participant is solely
responsible for ensuring compliance with all exchange control laws in South
Africa.


SOUTH KOREA


NOTIFICATIONS


Foreign Assets Reporting Information. The Participant must declare all foreign
financial accounts (e.g., non-Korean bank accounts, brokerage accounts holding
Shares) to the Korean tax authority and file a report with respect to such
accounts if the monthly balance of such accounts exceeds a certain limit
(currently KRW 500 million) or an equivalent amount in foreign currency on any
month-end date during the calendar year.


SPAIN


TERMS AND CONDITIONS


Nature of Grant. The following provision supplements Section 9 of this
Agreement:


In accepting the Award, the Participant acknowledges that he or she consents to
participation in the Plan and has received a copy of the Plan.
The Participant understands and agrees that, as a condition of the grant of the
Award, except as provided for in Section 8 of this Agreement, the termination of
the Participant’s employment for any reason (including for the reasons listed
below) will automatically result in the forfeiture and loss of the Shares that
have not vested on the date of termination.
In particular, the Participant understands and agrees that the Award will be
forfeited without entitlement to the underlying Shares or to any amount as
indemnification if the Participant’s employment is terminated prior to vesting
by reason of, including, but not limited to: disability, resignation,
retirement, disciplinary dismissal adjudged to be with cause, disciplinary
dismissal adjudged or recognized to be without good cause (i.e., subject to a
“despido improcedente”), individual or collective layoff on objective grounds,
whether adjudged to be with cause or adjudged or recognized to be without cause,
material modification of the terms of employment under Article 41 of the
Workers’ Statute, relocation under Article 40 of the Workers’ Statute, Article
50 of the Workers’ Statute, unilateral withdrawal by the Employer, and under
Article 10.3 of Royal Decree 1382/1985.
Furthermore, the Participant understands that Tupperware has unilaterally,
gratuitously and discretionally decided to grant Restricted Stock Units under
the Plan to individuals who may be employees of Tupperware or any Subsidiary or
affiliate of Tupperware throughout the world. The decision is a limited decision
that is entered into upon the express assumption and condition that any grant
will not economically or otherwise bind Tupperware or any Subsidiary or
affiliate of Tupperware on an ongoing basis. Consequently, the Participant
understands that the Award is granted on the assumption and condition that the
Award and the Shares issued upon vesting of the Restricted Stock Units shall not
become a part of any employment or other contract (with Tupperware, the
Employer, or any Subsidiary or affiliate of Tupperware) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. In addition, the Participant
understands that the Award would not be made to the Participant but for the
assumptions and conditions referred to above; thus, the Participant acknowledges
and freely accepts that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then any Award grant
shall be null and void.
February 2020 Page 26 of 28
6724939-v5\GESDMS

--------------------------------------------------------------------------------





NOTIFICATIONS


Securities Law Notification. The Award described in this Agreement (including
this Appendix) does not qualify under Spanish regulations as securities.  No
“offer of securities to the public,” as defined under Spanish law, has taken
place or will take place in the Spanish territory. This Agreement (including
this Appendix) has not been nor will it be registered with the Comisión Nacional
del Mercado de Valores, and it does not constitute a public offering prospectus.


Exchange Control Information. The acquisition of Shares under the Plan must be
declared for statistical purposes to the Spanish Dirección General de Comercio e
Inversiones (the “DGCI”), the Bureau for Commerce and Investments, which is a
department of the Ministry of Economy and Competiveness. The Participant must
also declare ownership of any Shares with the Directorate of Foreign
Transactions each January while the Shares are owned. In addition, the sale of
any Shares must be declared on Form D-6 filed with the DGCI in January, unless
the sale proceeds exceed the applicable threshold (currently €1,502,530), in
which case, the filing is due within one month after the sale.


When receiving foreign currency payments derived from the ownership of Shares
(i.e., sale proceeds), the Participant must inform the financial institution
receiving the payment of the basis upon which such payment is made if the
payment exceeds €50,000. The Participant will need to provide the following
information: (i) the Participant’s name, address, and fiscal identification
number; (ii) the name and corporate domicile of Tupperware; (iii) the amount of
the payment and the currency used; (iv) the country of origin; (v) the reasons
for the payment; and (vi) further information that may be required.


In addition, the Participant may be required to declare electronically to the
Bank of Spain any foreign accounts (including brokerage accounts held abroad),
any foreign instruments (including any Shares acquired under the Plan) and any
transactions with non-Spanish residents (including any payments of Shares made
to the Participant by Tupperware) depending on the value of such accounts and
instruments and the amount of the transactions during the relevant year as of
December 31 of the relevant year.


Foreign Asset/Account Reporting Information. If the Participant holds rights or
assets (e.g., Shares or cash held in a bank or brokerage account) outside of
Spain with a value in excess of €50,000 per type of right or asset (e.g.,
Shares, cash, etc.) as of December 31 each year, the Participant is required to
report certain information regarding such rights and assets on tax form 720. 
After such rights and/or assets are initially reported, the reporting obligation
will apply for subsequent years only if the value of any previously-reported
rights or assets increases by more than €20,000 or if the ownership of the asset
is transferred or relinquished during the year.  The reporting must be completed
by the March 31 each year. 


SWEDEN


TERMS AND CONDITIONS


Taxes. The following provision supplements Section 5 this Agreement:


Without limiting Tupperware’s and the Employer’s authority to satisfy their
withholding obligations for Tax-Related Items as set forth in Section 5 of this
Agreement, in accepting the grant of the Award, the Participant authorizes
Tupperware and/or the Employer to withhold Shares or to sell Shares otherwise
deliverable to the Participant upon vesting and settlement of the Restricted
Stock Units in order to satisfy Tax-Related Items, regardless of whether
Tupperware and/or the Employer has an obligation to withhold such Tax-Related
Items.


SWITZERLAND


February 2020 Page 27 of 28
6724939-v5\GESDMS

--------------------------------------------------------------------------------



NOTIFICATIONS


Securities Law Notification. Neither this document nor any other materials
relating to the Award (a) constitutes a prospectus according to articles 35 et
seq. of the Swiss Federal Act on Financial Services (“FinSA”), (b) may be
publicly distributed or otherwise made publicly available in Switzerland to any
person other than an employee of Tupperware or (c) has been or will be filed
with, approved or supervised by any Swiss reviewing body according to article 51
FinSA or any Swiss regulatory authority (including the Swiss Financial Market
Supervisory Authority FINMA).


TURKEY


NOTIFICATIONS


Securities Law Information. Restricted Stock Units are made available only to
employees of Tupperware and its Subsidiaries and affiliates, and the offer of
participation in the Plan is a private offering. Under Turkish law, the
Participant is not permitted to sell Shares acquired under the Plan in Turkey.
The Shares are currently traded on the NYSE, which is located outside of Turkey,
under the ticker symbol “TUP” and the Shares may be sold through this exchange.


Exchange Control Information. Under Turkish law, Turkish residents are permitted
to purchase and sell securities or derivatives traded on exchanges abroad only
through a financial intermediary licensed in Turkey.  Therefore, the Participant
may be required to appoint a Turkish broker to assist with the sale of the
Shares acquired under the Plan.  The Participant should consult his or her
personal legal advisor before selling any Shares acquired under the Plan to
confirm the applicability of this requirement to the Participant.


UNITED STATES


There are no country-specific provisions.


URUGUAY


There are no country-specific provisions.


VENEZUELA


TERMS AND CONDITIONS


Restricted Stock Units Settled in Cash. The following provision supplements
Section 4 of this Agreement:


Awards will be settled in cash only and the Participant will not be entitled to
Shares when the Restricted Stock Units vest.


Exchange Control Information. Exchange control restrictions may limit the
ability to vest in the Award or to remit funds into Venezuela following the
receipt of the cash payment upon settlement of the Award under the Plan.
Tupperware reserves the right to further restrict the settlement of the
Restricted Stock Units or to amend or cancel the Award at any time in order to
comply with the applicable exchange control laws in Venezuela. The Participant
is responsible for complying with exchange control laws in Venezuela and neither
Tupperware nor the Employer will be liable for any fines or penalties resulting
from the Participant’s failure to comply with applicable laws. Because exchange
control laws and regulations change frequently and without notice, the
Participant should consult with his or her personal legal advisor before
accepting the Award to ensure compliance with current regulations.


February 2020 Page 28 of 28
6724939-v5\GESDMS

--------------------------------------------------------------------------------



NOTIFICATIONS


Securities Law Notification. The Award and the Shares issued under the Plan are
offered as a personal, private, exclusive transaction and are not subject to
Venezuelan government securities regulations.
February 2020 Page 29 of 28
6724939-v5\GESDMS